Appellant urges that we were in error in holding that the first count of the indictment charged an offense. He relies on Sheppard v. Musser, 89 S.W.2d 222, an opinion by the Court of Civil Appeals at Fort Worth, which opinion was rendered on November 22, 1935, and motion for rehearing in that court denied on December 20, 1935. On March 13, 1936, the Supreme Court reviewed the opinion cited *Page 152 
by appellant, and, as we understand it, reached a different conclusion from that of the Court of Civil Appeals upon the very point upon which appellant relied (Sheppard v. Musser, No. 7051, Supreme Court of Texas).
The motion for rehearing by appellant is overruled.
Overruled.
MORROW, P. J., absent.